Mb. Justice Wole
delivered-the opinion of the court.
The appellant was charged with rape upon a child of less *99than fourteen years. He had a jury trial, was found guilty and was sentenced to ten years in the penitentiary at hard labor.
The appellant concedes in his brief that the statements of the prosecutrix tended to prove the information, as charged, but he maintains that the evidence of corroboration required by the statute was insufficient. This question was raised in the court below by motion of nonsuit at the close of the evidence for the (xovernment.
The prosecutrix testified in substance that the appellant, teacher of the school, seized her by the arm, took her into the office of the building, and there raped her. Evangelia "Vázquez, a school companion, testified that on one of thé days of the month of May (the act charged was in May) she accompanied the prosecutrik to school; that the teacher took the prosecutrix to his room and locked the door; that he after-wards came out alone; and that her attention was drawn because the same thing had happened to her. Dr. Brice testified that from an examination of the hymen made on the day of the trial it appeared that the hymen had been ruprured.
The cases of People v. Maldonado, 17 P. R. R., 22, and People v. de Jesús, 18 P. R. R., 575, set forth the principle that the corroborative proof need not extend to every element of the crime, but that the corroborative proof must tend to show some details connecting the defendant with the crime. In cases of this nature, generally committed secretly, it is difficult to find strong corroborative proof, nor is great strength of proof required. Here, however, a companion testified that the teacher took the prosecutrix to his office and locked the door, and there was expert proof tending to show the rupture of the hymen. The proof, although not strongly corroborative, is sufficient in law.
The judgment must be

Affirmed.

' Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.